DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 22 February 2022 has been entered. Claims 1 and 25 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (2017/0296427 A1) in view of Bril et al. ("Reliability and validity of the modified Toronto Clinical Neuropathy Score; 2008) and Morries et al. (2018/0236262 A1).
Regarding claim 1, in figures 1-3 Warlick discloses a method of treating a patient with diabetic neuropathy symptoms comprises the steps of: establishing a severity a patient’s diabetic condition (a glucometer is used to determine the patient’s blood sugar level, see para. [0022] lines 10-17, para. [0063] and tables 1-2), treating an extremity of the patient with multiple acoustic shock wave treatments over several weeks, monitoring for a reduction in blood sugar levels and treating the patient with pre shockwave therapy and post shock wave therapy using the monitored blood sugar level (the patient is tested with a glucometer to establish a baseline blood sugar level and the blood sugar level is monitored every two weeks to determine if there is a reduction in the blood sugar level so that the user can compare the blood sugar levels to determine if there is an improvement after applying shock wave treatments, the shock wave treatments being applied multiple times over several weeks to a leg 100T, foot 100F or arm 100A of the patient, see paras. [0022] and [0063] and tables 1-2).
Warlick discloses using the glucometer to quantitatively determine the patient’s diabetic condition using the glucometer and treat the patient’s extremity with acoustic shock wave treatments, but lacks a detailed description of establishing a severity of the diabetic neuropathy symptoms using qualitative or quantitative measures to establish a threshold level of severity, wherein the step of establishing the threshold level of severity of the diabetic neuropathy symptoms includes scoring the severity of the diabetic neuropathy symptoms in the extremity using the Toronto Clinical Scoring System TCSS, or using the judgment and experience of the physician, or measuring the patient’s blood glucose levels to use elevated blood glucose levels as an indicator of the threshold level of severity or any combination of these qualitative or quantitative measures thereof or for those patients with symptoms below a threshold level of severity, treating an extremity of those patients with acoustic shock waves and for patients at or exceeding the threshold level of severity, treating an extremity of those patients with one or more acoustic shock wave treatments over several weeks.
However, in table 3 on page 243, Bril teaches the step of establishing the severity of a patient’s diabetic neuropathy symptoms using quantitative measures to establish a threshold level of severity, wherein the step of establishing the threshold level of severity of the diabetic neuropathy symptoms includes scoring the severity of the diabetic neuropathy symptoms in an extremity using the Toronto Clinical Scoring System (the patient undergoes quantitative sensory testing to measure and establish the patient’s diabetic neuropathy symptoms with the Toronto Clinical Neuropathy Score system, patients with a score of 0–5 had no neuropathy, a score of 6–8 had mild neuropathy, a score of 9–11 had moderate neuropathy and a score greater than 12 had severe neuropathy, see page 242, section “Study procedures”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Warlick’s method of establishing a severity of a patient’s diabetic condition with the addition of Bril’s method of establishing a severity of a patient’s neuropathy symptoms and step of establishing threshold levels of severity for the patient’s neuropathy symptoms using the Toronto Clinical Scoring System to more accurately determine the severity of the patient’s diabetic condition, see page 244, section “Discussion”, paragraph 2 lines 1-4 of Bril.
The modified Warlick method discloses treating the extremity of the patient with one or more acoustic shock wave treatments over several weeks to the patient and adjusting the energy density of the shock waves so that the treatment is not painful to the patient, see para. [0022] and [0104] of Warlick, establishing a threshold levels of severity for the patient’s neuropathy symptoms, see table 3 on page 243 of Bril. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to treat those patients with diabetic neuropathy symptoms below a threshold level of severity with acoustic shock waves and for patients at or exceeding the threshold level of severity, treating the extremity with one or more acoustic shock wave treatments over several weeks since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
The modified Warlick device discloses monitoring for a reduction in the severity of neuropathy symptoms until below the threshold level of severity (the established severity of the patient’s neuropathy symptoms, as taught Bril, is monitored before and after shock wave therapy session, as taught by Warlick, see table 3 on page 243 of Bril and para. [0022] of Warlick). Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to monitor for the reduction in severity by reestablishing the severity of the diabetic neuropathy symptoms by using the qualitative measures since it is well known that a doctor would know to use the same method of establishing the severity of the diabetic neuropathy symptoms, before and after a therapy session, to consistently determine the severity of the patient’s diabetic neuropathy symptoms before and after the shock wave therapy.
The Modified Warlick device discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of near infrared light therapy being applied after acoustic shock waves involving treating the extremity with a near infrared light therapy.
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Warlick method to include the step of using near infrared light therapy to treat an extremity of a patient as taught by Morries to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
The modified Warlick method discloses the claimed invention except for the method using a combination of acoustic shock waves followed by near infrared light therapy and the step of the near infrared light therapy being applied after the acoustic shock wave therapy and the step of not treating the extremity of the patient with near infrared light therapy until after treating the extremity with acoustic shock wave treatments. 
However, Morries teaches that the near infrared light therapy is applied after a drug therapy and Warlick discloses that the acoustic shock wave therapy may be used in combination with alternative therapies, see para. [0159] of Morries and para. [0070] lines 11-15 of Warlick. Morries further discloses that near infrared light therapy is beneficial in being applied to a patient to improve nerve conduction, see para. [0042] lines 12-14 of Morries, and to further facilitate wound healing, promote muscle repair, and angiogenesis, see para. [0048] lines 5-6 of Morries. As patients vary in pain tolerance and as shockwave therapy can be painful to patients with low pain tolerance, it would be beneficial to not provide the near infrared light therapy until after shock wave therapy since the near infrared light therapy would further promote the efficacy of the shockwave therapy and promote the recovery of the patient receiving the shockwave therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Warlick method to include a treatment of near infrared light therapy after application of the acoustic shock wave therapy, for the purpose of improving nerve conduction and reducing neuropathy symptoms of the patient (see para. [0042] lines 12-14 of Morries), since the near infrared light therapy would enhance the therapeutic effect of the modified Warlick method and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 2, the modified Warlick method discloses the step of treating the patient with acoustic shock waves includes the steps of activating an acoustic shock wave generator (pressure pulse/shock wave generator 43, see fig. 1 of Warlick) to emit acoustic shock waves through the extremity of the patient (the acoustic shock wave generator 43 is activated to emit acoustic shock waves 200 toward the selected extremity 100T/100A/100F of the patient, see figs. 1-3 and paras. [0037]-[0039] of Warlick); stimulating the sensory nerves of the extremity to rehabilitate and restore function thereby reducing the severity of the neuropathy symptoms wherein the extremity is positioned in a path of the emitted shock waves (the selected extremity 100T/100A/100F of the patient is positioned within a path of the shock waves 200, see para. [0021] of Warlick, the sensory nerves of the extremity 100T/100F/100A being stimulated to rehabilitate and restore function and reduce the severity of the patient’s neuropathy symptoms, see para. [0061] lines 21-26 and para. [0063] of Warlick and table 3 on page 243 of Bril).
Regarding claim 3, the modified Warlick method discloses that the shock wave generator is electrohydraulic (the shock wave generator 43 is electrohydraulic, see para. [0086] lines 1-6 of Warlick).
Regarding claim 4, the modified Warlick method discloses that the emitted shock waves are divergent, see para. [0061] lines 48-50 of Warlick.
Regarding claim 5, the modified Warlick method discloses that the acoustic shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns (see para. [0025] of Warlick), and that the shock waves have a low pulse energy of 0.000001 mJ/mm2 or higher up to 1.0 mJ/mm2 at a peak pressure amplitude above 1.0 for a duration of 1-3 microseconds (see paras. [0065] and [0068] of Warlick), but lacks a detailed description of the acoustic shock waves having a pressure pulse power density in a range of 0.1 to 1.0 mP. The applicant’s specification discloses the same amplitudes, rise times and low pulse energy for the acoustic shock waves, see paras. [0073], [0077] and [0115] of the applicant’s specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic shock waves of the modified Warlick method to have a pressure pulse power density in a range of 0.1 to 1.0 mP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 6, the modified Warlick method discloses the step of measuring the patient's blood glucose level as part of the step of establishing the severity of the neuropathy symptoms (the patient’s blood glucose level is measured with a glucometer to establish a baseline blood glucose level that is used to determine the effectiveness of the therapy, see para. [0022] of Warlick).
Regarding claim 7, the modified Warlick method discloses the step of establishing the severity of the neuropathy symptoms includes scoring the severity of the neuropathy in the extremity using the Toronto Clinical Scoring System TCSS (the patient’s neuropathy symptoms are measured using the Toronto Clinical Scoring System, see table 3 on page 243 and page 242, section “Study procedures”, first paragraph of Bril).
Regarding claim 8, the modified Warlick method discloses the patient is diabetic exhibiting type 1 or type 2 diabetes condition, see para. [0022] lines 4-5 of Warlick).
Regarding claim 9, the modified Warlick method discloses the extremity is a leg, see para. [0022] lines 5-6 of Warlick.
Regarding claim 10, the modified Warlick method discloses the extremity is a foot, see para. [0022] lines 5-6 of Warlick.
Regarding claim 11, the modified Warlick method discloses the extremity is an arm, see para. [0022] lines 5-6 of Warlick.
Regarding claim 12, the modified Warlick method discloses the patient has an elevated baseline blood sugar level prior to treating which lowers after treatment (the elevated baseline blood sugar level is establish prior to acoustic shock wave treatment and is measured after the treatment, the baseline blood sugar level being shown to lower after treatment, see para. [0063] and tables 1-2 of Warlick.
	Regarding claim 13, the modified Warlick method discloses that the method step is repeated periodically a plurality of times over a period of weeks to lower said baseline level of blood sugar (the method is periodically repeated a plurality of times over a period of weeks to ensure that the baseline level of blood sugar is lowered, see para. [0022] and para. [0063] and tables 1-2 of Warlick).
Regarding claim 14, the modified Warlick method discloses the steps of identifying a diabetic at risk patient of neuropathy symptoms, the patient having an at risk baseline blood sugar level (the patient is identified to be a diabetic at risk patient using the patient’s measured blood sugar level, see para. [0022] of Warlick); and subjecting the at risk extremity to shock waves to lower said baseline sugar level (the extremity 100T/100A/100F of the patient is subjected to shock wave treatments to lower the measured blood sugar level, see para. [0022] of Warlick).
Regarding claim 15, the modified Warlick method discloses the step of identifying an at risk patient includes one or more indications of risk based on family history, see para. [0022] lines 14-17 of Warlick.
Regarding claim 16, the modified Warlick method discloses the step of testing the at risk extremity to establish a measured baseline condition pre shock wave therapy (the extremity 100T/100A/100F is tested prior to shock wave therapy to establish the baseline condition, see para. [0022] lines 17-21 of Warlick).
Regarding claim 17, the modified Warlick method discloses a step of post shockwave therapy testing the blood sugar level for comparison to a baseline condition (after shockwave therapy, the blood sugar level is tested again with a glucometer and compared to the baseline blood sugar level, see para. [0022] lines 17-21 of Warlick).
Regarding claim 18, the modified Warlick method discloses each treated extremity is exposed to a treatment of greater than 500 shock waves (the treated extremities 100T/100A/100F are treated with 500 to 1500 shock waves, see para. [0065] of Warlick).
Regarding claim 19, the modified Warlick method discloses each treated extremity is exposed to a treatment of less than 2000 shock waves (the treated extremities 100T/100A/100F is treated with 500 to 1500 shock waves, the extremities 100T/100A/100F therefore being exposed to a treatment of less than 2000 shock waves, see para. [0065] of Warlick).
Regarding claim 20, the modified Warlick method discloses each extremity is exposed to a treatment between 500 to 1500 shock waves, see para. [0065] of Warlick, but lacks a detailed description of the treatment being about 600 shock waves. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick treatment step to have included a treatment of about 600 shock waves since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
Regarding claim 21, the modified Warlick method discloses each extremity is exposed to a near infrared light over a treatment duration of greater than 10 minutes (the extremity is exposed to near infrared light treatment for a duration of up to 30 minutes, see para. [0072] lines 4-7 of Morries).
Regarding claim 22, the modified Warlick method discloses that the treatment is about 20 minutes (the near infrared light treatment is between 30 seconds to 30 minutes, see para. [0072] lines 4-7 of Morries, therefore the treatment is about 20 minutes as a 30 minute treatment duration is considered to be “about” 20 minutes and since “about” 20 minutes is within the range of 30 seconds to 30 minutes).
However, if in doubt that the modified Warlick method discloses that the treatment is about 20 minutes, Morries discloses that the near infrared light may be applied within the range of 30 seconds to 30 minutes, see para. [0072] lines 4-7 of Morries. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick near infrared light treatment step to be about 20 minutes, since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary and since the method would perform equally well in providing beneficial therapy to the extremity of the user.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al., Bril et al. and Morries et al. as applied to claim 1 above, and further in view of Ritsma (WO 2019/054877 A1) and Schultheiss et al. (2007/0239072 A1).
Regarding claim 23, the modified Warlick device discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of diabetic neuropathy symptoms of a Chemotherapy Induced Peripheral Neuropathy (CIPN) are of sufficient severity to stop chemotherapy treatments.
However, Schultheiss teaches that shock wave therapy stimulates all the cells in the region treated activating an almost immediate cellular release of healing agents and is therefore complimentary to chemotherapy, see para. [0118]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Warlick method to be used with chemotherapy as taught by Schultheiss to assist in the stimulation of otherwise healthy cells to greatly limit the adverse and irreversible effects on the surrounding non-cancerous tissues and organs, see para. [0118] lines 14-21 of Schultheiss.
The modified Warlick method discloses that the severity of neuropathy is monitored pre and post shock wave treatment (see para. [0022] lines 17-21 of Warlick and table 3 on page 243 of Bril) and that the severity of neuropathy is chemotherapy induced peripheral neuropathy (the patient receiving shock wave therapy undergoes chemotherapy and therefore the symptoms of neuropathy would include chemotherapy induced peripheral neuropathy, see para. [0118] of Schultheiss), but lacks a detailed description of diabetic neuropathy symptoms of Chemotherapy Induced Peripheral Neuropathy (CIPN) being of sufficient severity to stop chemotherapy treatments
However, Ritsma teaches that a patient stops chemotherapy treatments due to severe Chemotherapy Induced Peripheral Neuropathy symptoms (severe Chemotherapy Induced Peripheral Neuropathy symptoms forces the stoppage of chemotherapy treatment, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to stop chemotherapy treatments due to the severity of chemotherapy induced peripheral neuropathy as taught by Ritsma to avoid placing the patient under undue stress and pain and since it is well known that a doctor would know how to modify a patient’s treatment plan to accommodate patients with an increased severity of neuropathy symptoms.
Regarding claim 24, the modified Warlick device discloses the step of reducing the patient’s diabetic neuropathy symptoms with acoustic shockwave therapy (the patient’s neuropathy symptoms are monitored to determine if the severity of the symptoms are reduced with shock wave therapy, see para. [0022] lines 17-23 of Warlick), but lacks a detailed description of the steps of reducing the diabetic neuropathy symptoms and reinitiating chemotherapy treatments.
However, Ritsma teaches that the use of soundwave therapy reduces the symptoms of Chemotherapy Induced Peripheral Neuropathy and allows the user to reinitiate the patient’s chemotherapy treatments, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to provide shock wave therapy to reduce the severity of chemotherapy induced peripheral neuropathy to allow the doctor to reinitiate chemotherapy treatments as taught by Ritsma since it is well known that a doctor would know how to modify a patient’s treatment plan to reduce a patient’s neuropathy symptoms before reintroducing chemotherapy treatments to prevent undue stress or pain on the patient.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al. (2007/0239072 A1) in view of Warlick et al. (2017/0296427 A1), Bril et al. ("Reliability and validity of the modified Toronto Clinical Neuropathy Score; 2008) and Morries et al. (2018/0236262 A1).
Regarding claim 25, Schultheiss teaches a method of pre-treating a patient prior to chemotherapy (the patient is pre-treated with shock wave therapy prior to chemotherapy, see para. [0118] lines 1-5) comprises the steps of: treating a patient with acoustic shock waves and treating the patient with chemotherapy (the patient is pretreated with acoustic shock wave therapy to initiate a healing process before the patient undergoes chemotherapy to greatly limit the adverse and irreversible effects on the surrounding non-cancerous tissues and organs, see para. [0118]). 
Schultheiss lacks a detailed description of the patient having diabetic neuropathy symptoms or that the steps comprise: establishing a severity of the neuropathy symptoms of the patient; for the patient with symptoms below a threshold level of severity, treating an extremity of the patient with acoustic shock waves followed by near infrared light therapy; for the patient at or exceeding the threshold level of severity, treating the extremity of the patient with one or more acoustic shock wave treatments over several weeks, monitoring for a reduction in the severity of the diabetic neuropathy symptoms until below the threshold level of severity and thereafter following an acoustic shock wave treatment, treating the extremity with the near infrared light therapy; and monitoring the neuropathy symptoms, if any, periodically during a duration of chemotherapy.
However, in figures 1-3 Warlick discloses a method of treating a patient with diabetic neuropathy symptoms comprises the steps of: establishing a severity a patient’s diabetic condition (a glucometer is used to determine the patient’s blood sugar level, see para. [0022] lines 10-17, para. [0063] and tables 1-2), treating an extremity of the patient with multiple acoustic shock wave treatments over several weeks, monitoring for a reduction in blood sugar levels and treating the patient with pre shockwave therapy and post shock wave therapy using the monitored blood sugar level (the patient is tested with a glucometer to establish a baseline blood sugar level and the blood sugar level is monitored every two weeks to determine if there is a reduction in the blood sugar level so that the user can compare the blood sugar levels to determine if there is an improvement after applying shock wave treatments, the shock wave treatments being applied multiple times over several weeks to a leg 100T, foot 100F or arm 100A of the patient, see paras. [0022] and [0063] and tables 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultheiss’ method of pre-treating a patient prior to chemotherapy with the addition of treating a patient with diabetic neuropathy symptoms and to modify Schultheiss’ method to include the steps of establishing a severity of a patient’s diabetic condition, treating an extremity of the patient with multiple acoustic shock wave treatments over several weeks, monitoring for a reduction in blood sugar levels and treating the patient with pre shockwave therapy and post shock wave therapy using the monitored blood sugar level as taught by Warlick to allow the method to treat diabetic patients and to improve the accuracy and therefore improve the effectiveness of the shock wave therapy applied to the patient.
The modified Schultheiss device discloses everything as claimed but lacks a detailed description of establishing a severity of the diabetic neuropathy symptoms using qualitative or quantitative measures to establish a threshold level of severity, wherein the step of establishing the threshold level of severity of the diabetic neuropathy symptoms includes scoring the severity of the diabetic neuropathy symptoms in the extremity using the Toronto Clinical Scoring System TCSS, or using the judgment and experience of the physician, or measuring the patient’s blood glucose levels to use elevated blood glucose levels as an indicator of the threshold level of severity or any combination of these qualitative or quantitative measures thereof or for those patients with symptoms below a threshold level of severity, treating an extremity of those patients with acoustic shock waves and for patients at or exceeding the threshold level of severity, treating an extremity of those patients with one or more acoustic shock wave treatments over several weeks.
However, in table 3 on page 243, Bril teaches the step of establishing the severity of a patient’s diabetic neuropathy symptoms using quantitative measures to establish a threshold level of severity, wherein the step of establishing the threshold level of severity of the diabetic neuropathy symptoms includes scoring the severity of the diabetic neuropathy symptoms in an extremity using the Toronto Clinical Scoring System (the patient undergoes quantitative sensory testing to measure and establish the patient’s diabetic neuropathy symptoms with the Toronto Clinical Neuropathy Score system, patients with a score of 0–5 had no neuropathy, a score of 6–8 had mild neuropathy, a score of 9–11 had moderate neuropathy and a score greater than 12 had severe neuropathy, see page 242, section “Study procedures”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Schultheiss’ method of establishing a severity of a patient’s diabetic condition with the addition of Bril’s method of establishing a severity of a patient’s neuropathy symptoms and step of establishing threshold levels of severity for the patient’s neuropathy symptoms using the Toronto Clinical Scoring System to more accurately determine the severity of the patient’s diabetic condition, see page 244, section “Discussion”, paragraph 2 lines 1-4 of Bril.
The modified Schultheiss method discloses treating the extremity of the patient with one or more acoustic shock wave treatments over several weeks to the patient and adjusting the energy density of the shock waves so that the treatment is not painful to the patient, see para. [0022] and [0104] of Warlick, establishing a threshold levels of severity for the patient’s neuropathy symptoms, see table 3 on page 243 of Bril. Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method to treat those patients with diabetic neuropathy symptoms below a threshold level of severity with acoustic shock waves and for patients at or exceeding the threshold level of severity, treating the extremity with one or more acoustic shock wave treatments over several weeks since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
The modified Schultheiss device discloses monitoring for a reduction in the severity of neuropathy symptoms to below the threshold level of severity (the established severity of the patient’s neuropathy symptoms, as taught Bril, is monitored before and after shock wave therapy session, as taught by Warlick, see table 3 on page 243 of Bril and para. [0022] of Warlick). Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method to monitor for the reduction in severity by reestablishing the severity of the diabetic neuropathy symptoms by using the qualitative measures since it is well known that a doctor would know to use the same method of establishing the severity of the diabetic neuropathy symptoms, before and after a therapy session, to consistently determine the severity of the patient’s diabetic neuropathy symptoms before and after the shock wave therapy.
The Modified Schultheiss device discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of near infrared light therapy being applied after acoustic shock waves involving treating the extremity with a near infrared light therapy.
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Schultheiss method to include the step of using near infrared light therapy to treat an extremity of a patient as taught by Morries to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
The modified Schultheiss method discloses the claimed invention except for the method using a combination of acoustic shock waves followed by near infrared light therapy and the step of the near infrared light therapy being applied after the acoustic shock wave therapy and the step of not treating the extremity of the patient with near infrared light therapy until after treating the extremity with acoustic shock wave treatments. 
However, Morries teaches that the near infrared light therapy is applied after a drug therapy and Warlick discloses that the acoustic shock wave therapy may be used in combination with alternative therapies, see para. [0159] of Morries and para. [0070] lines 11-15 of Warlick. Morries further discloses that near infrared light therapy is beneficial in being applied to a patient to improve nerve conduction, see para. [0042] lines 12-14 of Morries, and to further facilitate wound healing, promote muscle repair, and angiogenesis, see para. [0048] lines 5-6 of Morries. As patients vary in pain tolerance and as shockwave therapy can be painful to patients with low pain tolerance, it would be beneficial to not provide the near infrared light therapy until after shock wave therapy since the near infrared light therapy would further promote the efficacy of the shockwave therapy and promote the recovery of the patient receiving the shockwave therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Schultheiss method to include a treatment of near infrared light therapy after application of the acoustic shock wave therapy, for the purpose of improving nerve conduction and reducing neuropathy symptoms of the patient (see para. [0042] lines 12-14 of Morries), since the near infrared light therapy would enhance the therapeutic effect of the modified Schultheiss method and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 26, the modified Schultheiss method discloses the step of establishing the severity further includes establishing a baseline using a Toronto Clinical Score prior to the patient starting chemotherapy (the user establishes a baseline severity using the Toronto Clinical Score prior to beginning treatment, see table 3 page 243 of Bril, para. [0118] lines 1-5 of Schultheiss).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al., Warlick et al. Bril et al. and Morries et al. as applied to claim 25 above, and further in view of Wang et al. (2015/0283318 A1).
Regarding claim 27, the modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment (the patient’s neuropathy symptoms are measured after treatment and every two weeks thereafter, see para. [0022] lines 10-21, para. [0063] and tables 1-2 of Warlick), the step of monitoring the neuropathy symptoms is delayed 24 hours post chemotherapy infusion to allow a majority of chemo to dissipate out of the patient's system.
However, Wang teaches the step delaying treatment of a user until 24 hours post chemotherapy infusion (a circulating tumor cells, or CTC, removal treatment is delayed until a day after a patient undergoes chemotherapy treatment see para. [0105] lines 1-6). Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method with the additional step of waiting to effect treatment until 24 hours after a chemotherapy infusion as taught by Wang to allow the chemotherapy infusion to settle within the system of the patient.
The modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment, as taught by Warlick, and the step of delaying treatment to the user until 24 hours after chemotherapy infusion, as taught by Wang. Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method with the additional step of waiting to monitor the patient’s neuropathy symptoms until 24 hours after a chemotherapy infusion since it is well known that a doctor would know to delay the monitoring of a patient’s neuropathy symptoms to allow the patient to adjust to the chemotherapy infusion so that the doctor can obtain an accurate assessment of the patient’s symptoms before subjecting the patient to further therapy.
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
On page 15 lines 2-22, applicant argues “First, it is well settled that the claimed invention must be viewed as the whole combination” … “All three of these discoveries, when combined, were new discoveries and clearly not an obvious solution as suggested by the examiner”.
However, Warlick discloses a method of treating diabetic patients with acoustic shockwave therapy and the step of establishing and monitoring the patient’s blood glucose level with a glucometer, see para. [0022] lines 10-17, para. [0063] and tables 1-2 of Warlick. Bril is relied upon to teach the use of quantitative measurements to establish a severity of a patient’s diabetic neuropathy symptoms and further discloses threshold levels based on the patient’s severity, see page 242, section “Study procedures” and table 3 on page 243 of Bril. Morries is relied upon to teach the application of near infrared light therapy on a patient, after the application of an initial drug therapy, to provide the benefit of improving nerve conduction (considered to be beneficial in patients with nerve degradation due to diabetic neuropathy) and reduce neuropathy symptoms of the patient, see para. [0042] lines 1-14, paras. [0159] and [0161] of Morries. Therefore, as Warlick is concerned with establishing and monitoring a patient’s diabetic condition and treating a patient with acoustic shock wave therapy, it would have been obvious to modified Warlick’s establishing and monitoring method to include a more detailed quantitative measurement method, as taught by Bril, as a physician would be concerned with obtaining relevant data regarding the patient before applying and continuing therapy. As Warlick is concerned with treating the patient to treat the patient’s diabetic neuropathy symptoms, it would have been obvious for Warlick to have incorporated alternate treatments, such as Morries near infrared light therapy, into a therapy regimen to more effectively treat the patient since the near infrared light therapy improves nerve conduction within the patient. It is further considered to be well-known that a physician would know how to modify a treatment regimen to avoid the use of a therapy that is ineffective or painful to the patient and to apply a therapy that is effective in treating the patient until the patient is capable of receiving additional therapy to further treat their symptoms. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
On page 15 line 22 to page 16 line 2, applicant argues “The present inventor, Diduro, who was aware of the prior art inventor's, Warlick's, work and in fact used Warlick's acoustic equipment for his work, knew Warlick had never approached treating patients with light therapy and Warlick was unaware of the issues based on severity levels of the patient”.
However, Bril is relied upon to teach the use of the Toronto Clinical Scoring System as a quantitative measure in establishing a patient’s diabetic neuropathy symptoms and further that an examiner of the patient can determine severity thresholds regarding the patient’s neuropathy symptoms, see page 242, section “Study procedures” and table 3 on page 243 of Bril. Morries is relied upon to teach the near infrared light therapy as recited above. A physician would know to establish and monitor the patient’s diabetic neuropathy symptoms, using Bril’s quantitative measuring method, and to modify their therapy regimen to withhold treatment of alternative therapies until the patient provides feedback informing the physician that the patient is capable of receiving said alternative therapies. Warlick discloses the steps of establishing and monitoring a patient’s diabetic condition and would therefore benefit from the teachings of Bril and Morries to more effectively determine how to treat the patient’s diabetic neuropathy symptoms. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
On page 16 lines 2-4, applicant argues “Warlick's patent publication was focused on reducing blood sugar levels and not treating the diabetic neuropathy symptoms per se”.
However, Warlick discloses the use of a glucometer for the purpose of monitoring the patient’s blood sugar level before and after using acoustic shock wave therapy, see paras. [0022] and [0063] and tables 1-2 of Warlick. Warlick is concerned with treating a diabetic patient, who would be afflicted with a diabetic neuropathy caused by excessive blood sugar levels, and therefore Warlick’s acoustic shock wave therapy would be directed to treating a patient’s diabetic neuropathy symptoms. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
	On page 16 lines 4-14, applicant argues “What is and was clear was Warlick had not motivation to use other energy-based treatment therapy other than acoustic shock waves when he believed acoustic shock waves alone would achieve the desired outcome” … “Warlick, on the other hand, would not be so motivated because over time he believed repeated acoustic shock wave treatments alone would work. Accordingly, he had no reason to try or even look at a combination of other energy-based treatments other than his acoustic shock waves”.
	However, as recited above, Warlick is concerned with treating a diabetic patient, who is afflicted with diabetic neuropathy symptoms. Morries’ teaches the use of near infrared light therapy to improve nerve conduction in a patient, improved nerve conduction being beneficial to reducing diabetic neuropathy symptoms of a patient who has suffered nerve damage due to diabetes. Warlick discloses that the acoustic shock wave therapy can be used with alternative drug and chemical treatment regiments to further treat the patient, see para. [0070] lines 11-15 of Warlick. Warlick does not disclose that alternative treatments are not usable with the acoustic shock wave treatment. Therefore, it would have been obvious to modify Warlick’s method of treating a diabetic patient with nerve damage to incorporate the teachings of Morries’ near infrared light therapy since it would more effectively treat a patient’s diabetic neuropathy symptoms. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
	On page 16 lines 20-23, applicant argues “Brill disclosed the Toronto Clinical Neuropathy Score System, but never discovered any critical threshold level existed as related to near infrared light therapy and when combined with Warlick, modified or otherwise, would never be contemplated for light therapy since Warlick's teachings are limited to acoustic shock waves”.
	However, as recited above, Bril is concerned with performing quantitative measures on a patient to establish and monitor the patient’s diabetic neuropathy symptoms and further teaches that the examiner can establish threshold levels related to the severity of the measured diabetic neuropathy symptoms. As the modified Warlick method applies both acoustic shock wave therapy and near infrared light therapy, as taught by Morries, and since a physician would know when to modify a treatment regimen to only apply a therapy when the patient is capable of receiving said therapy, it is considered to be obvious to modify the treatment regimen to utilize Bril’s quantitative measures and threshold levels to determine when it is best to apply a more pain intensive therapy, such as near infrared light therapy, to the patient. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
On page 16 line 23 to page 17 line 5, applicant argues “Morries teaches using infrared therapy on the head, which is not an extremity per se and Morries uses a combination of a drug, ketamine, and NIR directed to the scalp at the brain to target the brain regions most affected, see abstract. In paragraph 42, lines 12-14, Morries notes near infrared improves nerve conduction (i.e., improves function of the nerve and reduces symptoms). This is not helpful for the Diduro finding that no such benefit of near infrared can occur if the severity level is at or above a measured threshold. It is this very issue that had rendered light therapy useless.
However, as recited above, Morries teaches the use of near infrared light therapy to improve nerve conduction within the patient. As Warlick is concerned with treating the extremity of a patient suffering from diabetic neuropathy symptoms and since Warlick discloses that the acoustic shock wave therapy can be used with alternative drug and chemical treatment regiments to further treat the patient, see para. [0070] lines 11-15 of Warlick, it would have been obvious to modify Warlick’s treatment regimen to incorporate near infrared light therapy. The claims do not require that the treatment regimen not include alternative therapies to the recited acoustic shock wave and near infrared light therapies. Furthermore, the use of near infrared light therapy in improving nerve conduction is considered to be relevant to treating a patient suffering nerve damage due to diabetes. Additionally, as recited above, a physician would know when it would be effective to apply a more pain intensive therapy, such as near infrared light therapy, to a patient with a high severity of diabetic neuropathy symptoms.  Therefore, the rejections of claims 1 and 25 as recited above are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Portnoy (5,984,685 A), Bond et al. (6,177,940 B1), Leahy et al. (6,283,916 B1), Rosenfeld et al. (2006/0271407 A1), Hokanson (2007/0224584 A1) and Baird et al. (8,021,298 B2) are cited to show methods of establishing a severity of neuropathy symptoms of a patient using quantitative and qualitative measures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785